IN THE SUPREME COURT OF THE STATE OF DELAWARE

ACELA INVESTMENTS LLC,                   §
ACELA FIRST INVESTMENTS                  §
LLC, ACELA NEW                           §
INVESTMENTS LLC, and DR.                 §   No. 280, 2019
STEFAN AIGNER,                           §
                                         §   Court Below–Court of Chancery
      Plaintiffs Below–                  §   of the State of Delaware
      Appellants,                        §
                                         §   C.A. No. 2018-0558
      v.                                 §
                                         §
RAYMOND DIFALCO and                      §
MANISH SHAH,                             §
                                         §
      Defendants Below–                  §
      Appellees.                         §



                           Submitted: June 28, 2019
                            Decided: July 10, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                       ORDER

      Upon consideration of the notice of interlocutory appeal and the documents

attached thereto, it appears to the Court that:

      (1)    This appeal arises from a Court of Chancery decision that entered

judgment in favor of Raymond DiFalco and Manish Shah and against Acela

Investments LLC, Acela First Investments LLC, Acela New Investments LLC, and

Stefan Aigner (collectively, “the Aigner Parties”) and ordered the dissolution of

Inspirion Delivery Services, LLC (“IDS”). The following events led to this ruling.
IDS is the successor to a private pharmaceutical venture co-founded by Shah,

DiFalco, and Aigner. Under IDS’s LLC agreement, Aigner and DiFalco must

perform their duties as Chief Executive Officer and President, respectively, subject

to the “advice and consent” of the other. The LLC agreement also entitles either

Aigner or DiFalco and Shah, together, to veto any action of its board, subject to

another provision of the LLC agreement intended to address conflicts of interest.

Over time, the relationship between Aigner and DiFalco deteriorated dramatically.1

The LLC agreement gave Aigner and DiFalco co-equal management rights, but

they vehemently disagreed on issues critical to IDS’s success.

       (2)     The Aigner Parties initiated the underlying lawsuit on July 27, 2018.

After amendments, the complaint asserted six claims: (i) breach of fiduciary duty

for damages; (ii) fraud; (iii) breach of contract; (iv) declaratory relief; (v) a second

claim for breach of fiduciary duty; and (vi) breach of the LLC Agreement and its

transparency policy.       DiFalco filed three counterclaims and third-party claims

seeking the same relief against the Aigner Parties and IDS, respectively: (i) judicial

dissolution of IDS under 6 Del. C. § 18-802; (ii) appointment of a liquidating

trustee under 6 Del. C. § 18-803; and (iii) declaratory and injunctive relief. The

parties agreed to bifurcate their claims so they would first proceed to trial on the



1
   Likewise, relations between Aigner and Shah became strained and Shah ultimately resigned
from the board on July 6, 2018. After that time, DiFalco alone held the veto right that Shah and
DiFalco originally shared.

                                                2
Aigner Parties’ claim for declaratory relief and DiFalco’s three counterclaims (“the

Governance Claims”).

          (3)     After a three-day trial held in December 2018 and post-trial briefing,

the Court of Chancery issued a ninety-four page written decision on May 17, 2019

(“the Memorandum Opinion”). The Court of Chancery concluded it was not

reasonably practical for IDS to carry on its business in accordance with the LLC

agreement and judicial dissolution of IDS was warranted. On May 24, 2019, after

the parties notified the court that they had selected a liquidating trustee, the court

entered an order implementing the Memorandum Opinion (“the Implementing

Order”). On May 31, 2019, the Court of Chancery entered an order formally

appointing the liquidating trustee (“the Trustee Order”).

          (4)     On June 10, 2019, the Aigner Parties filed in the Court of Chancery a

motion for certification of an interlocutory appeal of the Memorandum Opinion,

the Implementing Order, and the Trustee Order. The Aigner Parties noted that the

dissolution of a Delaware entity was a substantial issue of material importance2 and

argued interlocutory review was appropriate because it would serve the

considerations of justice.3 DiFalco opposed the request for certification of an

interlocutory appeal.



2
    Del. Supr. Ct. R. 42(b)(i).
3
    Del. Supr. Ct. R. 42(b)(iii)(H).

                                              3
       (5)     On June 28, 2019, the Court of Chancery denied the Aigner Parties’

application for certification of an interlocutory appeal. Although the Court of

Chancery found that the Memorandum Opinion decided a substantial issue of

material importance—that it was not reasonably practical for IDS to carry on its

business in accordance with its LLC agreement—it concluded appellate review

was not warranted. The court disagreed with the Aigner Parties’ position that

appellate review at this time would serve the considerations of justice. To the

contrary, the court found that permitting an interlocutory appeal would create the

prospect of piecemeal appeals concerning, at a minimum, the court’s (i) rulings

contained in the Memorandum Opinion, (ii) approval of a transaction or plan to be

recommended by the liquidating trustee, and (iii) disposition of the remaining

claims. The court observed that the Trustee Order explicitly requires that the

liquidating trustee obtain the court’s approval before consummating a sale process.

The court found it was logical to require the Aigner Parties to wait until a sale

process has occurred—but no sale transaction has closed—before pursuing an

appeal.4 That is, the Court of Chancery concluded that judicial efficiency would be

served by requiring that the Governance Claims and the specific remedy for those

claims be fully adjudicated before appealed.



4
 The court agreed that any of the parties should be afforded the opportunity to pursue appellate
review before a sale of IDS is consummated once a proposed transaction or plan has been
accepted by the court.

                                                4
          (6)     Applications for interlocutory review are addressed to the sound

discretion of the Court.5 In the exercise of its discretion and giving great weight to

the trial court’s review, this Court has concluded that the application for

interlocutory review does not meet the strict standards for certification under

Supreme Court Rule 42(b).            Exceptional circumstances that would merit

interlocutory review of the Court of Chancery’s decision do not exist in this case,6

and the potential benefits of interlocutory review do not outweigh the inefficiency,

disruption, and probable costs caused by an interlocutory appeal.7

          NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                         BY THE COURT:


                                         /s/ Karen L. Valihura
                                         Justice




5
    Del. Supr. Ct. R. 42(d)(v).
6
    Del. Supr. Ct. R. 42(b)(ii).
7
    Del. Supr. Ct. R. 42(b)(iii).

                                           5